Title: To George Washington from Major General Steuben, 14 July 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


					
						Dear General
						Fishkill [N.Y.] July 14. 1780
					
					I am just returned from West Point where I have been making some necessary arrangments towards preparing for an Offensive Campaign I have represented to Genl How the absolute necessity of exempting the Recruits from fatigue Duties that they may be renderd as serviceable as the short time we have for this business will allow.
					We have in the 8 Brigades in this Department about 3000 Old soldiers, allowing 500 for Guard Piquet &c. & 500 for makeing fascines & other necessary preparations we shall have two thirds of our old Soldiers and all the Recruits to exercise Daily.
					As your Excellency expressed a desire of having the Light Corps formed as quick as possible I have consulted the Generals & Feild Officers & agreed with them on the annexed Plan—provided it meets your Excellencys approbation.
					The New York Line are not certain of receiving recruits, tho they expect some, they have however agreed that in case they do not receive recruits enough to enable them to furnish their Light Companies, they will give one of their Batallions as their proportion of Light Infantry.
					Your Excellency will see by the enclosed Extract the other arrangements I have made which I hope will meet your Approbation. I am with the greatest esteem & respect Your Excellencys most Obedt Servant
					
						steuben
					
				